Exhibit 10.1
Line of Credit Note Agreement between the Company and Donald W. Reeve dated
December 1, 2014
 
LINE OF CREDIT NOTE AGREEMENT
 
Dated December 1, 2014
 
FOR VALUE RECEIVED, Infinite Group, Inc., a Delaware corporation whose address
is 80 Office Park Way, Pittsford, NY 14534, ("Borrower") promises to pay to the
order of Donald W. Reeve, an individual whose address is 7 Cross Meadow Lane,
Pittsford, NY 14534 ("Lender"), the principal sum of up to Four Hundred Thousand
Dollars ($400,000.00), or so much thereof as may be disbursed to, or for the
benefit of the Borrower by Lender (“the “Note”). The Borrower and Lender
hereunder create a line of credit agreement between Borrower and Lender whereby
Borrower may borrow up to $400,000.00 from Lender; provided, however, that
Lender must approve the use of proceeds at the time of each borrowing.
 
INTEREST AND PRINCIPAL: The unpaid principal of this line of credit shall bear
simple interest at the annual rates as follows:
 
Line Amount Used by Borrower
 
Lifetime Index + Margin
 
Contract Annual Rate of Interest
$100,000 or more
 
Prime + 2.85%
 
6.10%
$50,000 to $99,999
 
Prime + 3.00%
 
6.25%
$25,000 to $49,999
 
Prime + 3.25%
 
6.50%
$5,000 to $24,999
 
Prime + 3.70%
 
6.95%
Current prime rate
 
3.25%
   

 
Principal and interest shall be repaid monthly using an amortization schedule
for a 15 year fully amortizing loan.  The following table illustrates the
monthly payment of principal and interest required using a principal balance
outstanding of $100,000.
 
Monthly Payment
   
Annual Interest Rate
   
Number of Days in Period (Month)
   
Number of Periods (Months)
   
Principal Outstanding
   
Interest for Corresponding Period
   
Principal for Corresponding Period
  $ 823.22       6.10 %     28       180     $ 100,000     $ 467.95     $ 355.27
  $ 833.09       6.10 %     29       180     $ 100,000     $ 484.66     $ 348.43
  $ 844.75       6.10 %     30       180     $ 100,000     $ 518.08     $ 326.66
  $ 855.62       6.10 %     31       180     $ 100,000     $ 501.37     $ 354.25
 

 
Interest shall be calculated based on the principal balance as may be adjusted
from time to time to reflect additional advances and payments of principal made
hereunder and changes in the prime rate.  Interest on the unpaid balance of this
Note shall accrue monthly.  Each payment shall be due to the Lender within ten
calendar days from each month end.  Each monthly payment of principal and
interest shall be adjusted based on the principal outstanding for the actual
number of number of days in each period and applying the interest rate based on
the prime rate and calculated as shown in the example table above.
 
The outstanding principal balance of this Note shall be due and payable on
December 31, 2017.  Borrower shall have the right, at its option and without
prior notice to Lender, and without penalty, to prepay all or any part of the
outstanding principal amount and accrued interest of this Note at any time.
 
 
1

--------------------------------------------------------------------------------

 
 
DEFAULT: The Borrower shall be in default of this Note on the occurrence of any
of the following events:
 
(i)  
failure of the Borrower to pay the principal amount of this Note together with
accrued interest within twenty (20) business days following the Lender’s written
notice of default and demand;

 
(ii)  
the Borrower shall be dissolved or liquidated;

 
(iii)  
the bankruptcy of Borrower or the filing by Borrower of a voluntary petition
under any provision of the bankruptcy laws; the institution of bankruptcy
proceedings in any form against Borrower which shall be consented to or
permitted to remain undismissed or unstayed for ninety days; or the making by
Borrower of an assignment for the benefit of creditors;

 
(iv)  
the Borrower shall commence any case, proceeding, or other action under any
existing or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, or any such action shall be commenced
against the undersigned;

 
(v)  
the Borrower shall suffer a receiver to be appointed for it or for any of its
property or shall suffer a garnishment, attachment, levy or execution; or

 
(vi)  
the taking of any judgment against Borrower, which judgment is not paid in
accordance with its terms, satisfied, discharged, stayed or bonded within ninety
(90) days from the entry thereof.

 
No failure on the part of Lender to exercise, and no delay in exercising, any of
the rights provided for herein, shall operate as a waiver thereof, nor shall any
single or partial exercise by Lender of any right preclude any other or future
exercise thereof or the exercise of any other right.
 
Lender shall not, without the express prior written consent of Borrower, assign,
sell, gift or otherwise transfer this Note to any third party, provided,
however, that Lender may assign this Note to any person or entity that controls,
is controlled by or is under common control with Lender with the prior consent
of Borrower, which consent shall not be unreasonably withheld.
 
Borrower agrees to pay all costs and expenses incurred by Lender in enforcing
this Note, including without limitation all reasonable attorney’s fees and
expenses incurred by Lender.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
REMEDIES: Upon default of this Note, Lender may declare the entire amount due
and owing hereunder to be immediately due and payable.  Lender may also use all
remedies in law and in equity to enforce and collect the amount owed under this
Note.
 
Borrower hereby waives demand, presentment, notice of dishonor, diligence in
collecting, grace and notice of protest.
 
INFORMATION FOR LENDER:  At the time of each borrowing request and prior to the
origination of a borrowing, Borrower shall provide to Lender a report prepared
by the Borrower for review and acceptance by Lender stating the use of proceeds
for each borrowing request made under the terms and conditions of this Note.
 
AUTHORIZATION FOR BORROWINGS: Subject to the terms and conditions of this Note,
Borrower is authorized to originate borrowings upon notification to
Lender.  Such notification shall be in writing and signed by the President or
the Chief Financial Officer of the Borrower and presented by first class mail,
facsimile, e-mail with PDF attachment, or other written instructions.  Lender
shall use his best efforts to make such funds available to Borrower without
delay.
 
RECORDS:  Borrower shall maintain records in compliance with generally accepted
accounting principles that provide sufficient details of each borrowing,
payments of principal and interest, and computations of each monthly
payment.  Upon Lender’s request, Borrower shall reconcile such records to those
of Lender to assure each party is in agreement of the principal amount
outstanding, principal paid, interest paid, and interest accrued under the terms
of this Note.
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Lender have caused this Note to be executed and
delivered as set forth above.
 



  Infinite Group, Inc.          
December 1, 2014
By:
/s/ James Villa       James Villa       President          

 
 

             
December 1, 2014
By:
/s/ Donald W. Reeve       Donald W. Reeve                  


 
3

--------------------------------------------------------------------------------